GRAVES, Presiding Judge.
Appellant was convicted of driving an automobile while intoxicated and by the jury assessed a fine of $200.00,
The only matter complained of herein is relative to the testimony of a State’s witness that a urine test was offered to the appellant at the time of his arrest. There is no testimony herein relative to what such test revealed, if anything. It is also observed that the matter of having been offered such test was first brought out by the appellant’s attorney, and was not otherwise referred to except upon cross-examination of the State’s witness. It seems to us that this-is an attempt upon the part of the appellant to bring out upon cross-examination this matter to which he offers his obj ection and exception. It is not shown what the result of such test was and the State made no offer to do so. Under the authorities set out in 4 Tex.Jur. p. 309, sec. 215, these bills are insufficient to show any error.
Finding no error in the record, the judgment is affirmed.